DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
	Claims 1-4 and 6-19 are pending.

Drawings
The drawings are objected to under 37 CFR 1.84(h) and 37 CFR 1.84(u) because Figures 5 and 6 include multiple views under a single label, and therefore the views are not “clearly separated from one another”. Further, “[t]he different views must be numbered in consecutive Arabic numerals”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because at paragraph [0016], line 2, “MQ/m” should read
--MW/m2--, as best understood by the Examiner. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 10 is objected to because at line 2, “MQ/m” should read --MW/m2--, as best understood by the Examiner. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation “the material-fit connection is established directly between the first fastener and the disk pack”. This contradicts what is previously stated in claim 1, lines 7-8, where it is stated “a second fastener detachably connected to the first fastener and connected to the disk pack via a material-fit connection”. For the purpose of this action, the Examiner has interpreted claim 9 as reading --the material-fit connection is established directly between the second fastener and the disk pack--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Voigt).
Regarding claim 1, Voigt discloses a multi-disk coupling (see Figures 1-3), comprising:
a first flange (see paragraph [0020], line 3);
a second flange (see paragraph [0020], lines 3-4);
a disk pack (1) via which the first and second flanges are connected to one another in a torque-transmitting manner (see paragraph [0038]);
a first fastener (see paragraph [0034]) connecting the disk pack to the first flange; and
a second fastener (6) detachably connected to the first fastener and connected to the disk pack via a material-fit connection (see paragraph [0017]),
wherein the disk pack is configured at least in a region of the second fastener devoid of any recess (see paragraphs [0008]-[0010]).
Regarding claim 2, Voigt discloses the first fastener is a member selected from the group consisting of a screw, bolt, threaded bolt, and fitted bolt, and the second fastener is a member selected from the group consisting of a nut and a welded nut (see paragraph [0034]).
Regarding claim 3, Voigt discloses the material-fit connection is embodied as a welded connection, solder connection, hard solder connection or adhesion (see paragraph [0017]).
Regarding claim 4, Voigt discloses the material-fit connection is established by electron beam welding or laser welding (see paragraph [0017] and NOTE below).
NOTE: The Examiner notes the limitation of claim 4 comprises a product-by-process limitation. Applicant is reminded that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As such, claim 4 requires a weld, but the method by which the weld is made holds no bearing on an apparatus claim 4.
Regarding claim 6, Voigt discloses the second flange is detachably connected to the disk pack via the first fastener (see paragraph [0034]).
Regarding claim 7, Voigt discloses a further one of said second fastener (6) arranged in adjacent relationship to the second fastener and connected with a material fit to the disk pack, said second fasteners being spaced from one another by a distance which corresponds to a free disk length (see Figure 1).
Regarding claim 8, Voigt discloses a spacer (3, 3’) arranged between the second fastener (6) and the disk pack (1), said material-fit connection being established between the disk pack and the spacer see paragraph [0017].
Regarding claim 9, Voigt discloses the material-fit connection is established directly between the second fastener (6; where the portion 3, 3’ are attached to and can be interpreted as being part of the second fastener) and the disk pack (1).
Regarding claim 13, Voigt discloses the first fastener is configured to receive a transverse force (see paragraph [0018]).
Regarding claim 14, Voigt discloses the disk pack has a maximum radial width which corresponds to 1.0 to 1.8 times a minimal radial width of the disk pack (the disk pack being circular and this the widths have a 1:1 ratio).
Regarding claim 15, Voigt discloses the disk pack has a maximum radial width which corresponds to .0 to 1.5 times a minimal radial width of the disk pack (the disk pack being circular and this the widths have a 1:1 ratio).
Regarding claim 16, Voigt discloses the disk pack has a maximum radial width which corresponds to 1.0 to 1.2 times a minimal radial width of the disk pack (the disk pack being circular and this the widths have a 1:1 ratio).
Regarding claim 17, Voigt discloses the disk pack (1) has a substantially continuous, constant thickness (see Figures 1-3).
Regarding claim 18, Voigt discloses a further one of said second fastener (6) arranged in adjacent relationship to the second fastener, said disk pack having a tensile load-bearing section extending between the adjacent second fastener and further second fastener (6) and configured with respect to a connecting line in symmetry between the adjacent second fastener and further second fastener (see Figure 1).
Regarding claim 19, Voigt discloses an industrial application (see Figures 1-3), comprising:
an output unit (see paragraphs [0002]-[0003]);
a drive unit (see paragraphs [0002]-[0003]); and
a multi-disk coupling connecting the drive unit to the output unit in a torque-transmitting manner, said multi-disk coupling comprising a first flange (see paragraph [0020], line 3), a second flange (see paragraph [0020], lines 3-4), a disk pack (1) via which the first and second flanges are connected to one another in a torque-transmitting manner, a first fastener (see paragraph [0034]) connecting the disk pack to the first flange, and a second fastener (6) detachably connected to the first fastener and connected to the disk pack via a material-fit connection (see paragraph [0017]), wherein the disk pack is configured at least in a region of the second fastener devoid of any recess (see paragraphs [0008]-[0010]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Voigt.
Regarding claim 10, Voigt discloses the multi-disk coupling of claim 1, but does not expressly disclose the multi-disk coupling has a surface-specific power density of 100 MW/m2 to 400 MW/m2.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-disk coupling of Voigt such that the multi-disk coupling has a surface-specific power density of 100 MW/m2 to 400 MW/m2 as such a modification involves only routine skill in the art. One of ordinary skill in the art would be motivated to optimize said density based on the intended application of the multi-disk coupling.
Regarding claim 11, Voigt discloses the multi-disk coupling of claim 1, but does not expressly disclose multi-disk coupling of claim 1, wherein the multi-disk coupling has a surface-specific power density of 150 MW/m2 to 350 MW/m2.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-disk coupling of Voigt such that the multi-disk coupling has a surface-specific power density of 150 MW/m2 to 350 MW/m2 as such a modification involves only routine skill in the art. One of ordinary skill in the art would be motivated to optimize said density based on the intended application of the multi-disk coupling.
Regarding claim 12, Voigt discloses the multi-disk coupling of claim 1, but does not expressly disclose multi-disk coupling of claim 1, wherein the multi-disk coupling has a surface-specific power density of 160 MW/m2 to 280 MW/m2.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-disk coupling of Voigt such that the multi-disk coupling has a surface-specific power density of 160 MW/m2 to 280 MW/m2 as such a modification involves only routine skill in the art. One of ordinary skill in the art would be motivated to optimize said density based on the intended application of the multi-disk coupling.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
April 15, 2021